DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on December 30, 2020 have been fully considered but they are not persuasive. 
     With respect to claim 1, applicant argues that Azami’241, Tachi’519 and Sato’270 does not teach “receiving apparatus registration information form a first apparatus of the plurality of apparatus upon startup of the first apparatus, the apparatus registration information includes at least a delivery destination for setup information relating to setting for the plurality of apparatus”. Examiner disagrees with applicant’s argument because Tachi’519 teaches a user designates a destination which the report to be transmitted via a graphical user interface in a MFP (Fig. 2) and Azami’241 teaches that the report transmission processing is being executed when the printer is being turned on (paragraph 108). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to modify the invention of Azami’241 according to the teaching of Tachi’519 to have a user to designate where the reports should be transmitted via a graphical user interface displayed on the printer β (Fig.10a, item 50 in Azami’241) and the printer ɤ (Fig.10a, item 50 in Azami’241) and to instruct the printer β (Fig.10a, item 50 in Azami’241) and the printer ɤ (Fig.10a, item 50 in Azami’241) to transmit the said designated information to the printer α (Fig.10A, item 50 in Azami’241) when the printer β and the printer ɤ are 
     With respect to applicant’s arguments regarding to claims 2-9, Examiner disagrees with applicant’s arguments for the same reason as discussed in claim 1 above.
Response to Amendment
The amendment to the claims received on September 25, 2020 has been entered.
The amendment of claims 1-6, 8 and 9 is acknowledged.
Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Azami’241 (US 2005/0018241), and further in view of Tachi’519 (US 2015/0370519), Sato’270 (US 2011/0126270).
     With respect to claim 1, Azami’241 teaches specified equipment [regarding to the printer α 50 shown in Fig.10A] that communicates with a plurality of apparatuses [regarding to the printer β 50 and the printer ɤ 50 shown in Fig.10A] to transmit execution 5information for executing a job of a user to a management server [regarding to the printer management computer 100 shown in Fig.10A] on a side of cloud (claim 12), the specified equipment comprising: 
     a circuitry that performs receiving the execution information of 10the job which is created by the plurality of apparatuses as a result of executing the job by the user (paragraph 103),
     transmitting the received execution information that is stored by the specified equipment 15to the management server every predetermined time period [as shown in Fig.2, the job report can be configured to be reported according to the user’s prefer time period (paragraph 118)].  
     Azami’241 does teaches that receiving apparatus registration information form a first apparatus of the plurality of apparatus upon startup of the first apparatus, the apparatus registration information includes at least a delivery destination for setup information relating to setting for the plurality of apparatus, receiving the execution information of the job executed by the plurality of apparatuses for the user who is successfully authenticated in an authentication server, the execution information being generated by 
     Tachi’519 teaches that a user designates a destination which the report to be transmitted via a graphical user interface in a MFP (Fig. 2).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Azami’241 according to the teaching of Tachi’519 to have a user to designate where the reports should be transmitted via a graphical user interface displayed on the printer β (Fig.10a, item 50 in Azami’241) and the printer ɤ (Fig.10a, item 50 in Azami’241) and to instruct the printer β (Fig.10a, item 50 in Azami’241) and the printer ɤ (Fig.10a, item 50 in Azami’241) to transmit the said designated information to the printer α (Fig.10A, item 50 in Azami’241) when the printer β and the printer ɤ are being turned on and they have not transmitted the said designated information to the printer α (Fig.10A, item 50 in Azami’241) before they are being turned off in the previous section (receiving apparatus registration information form a first apparatus of the plurality of apparatus upon startup of the first apparatus, the apparatus registration information includes at least a delivery destination for setup information relating to setting for the plurality of apparatus) 
     The combination of Azami’241 and Tachi’519 does receiving the execution information of the job executed by the plurality of apparatuses for the user who is successfully authenticated in an authentication server, the execution information being generated by the plurality of apparatuses as a result of executing the job by the successfully authenticated user, generating execution information of the job that is executed by the user in the specified equipment; storing the generated executed information in associated with the received execution information from the plurality of apparatuses; and transmitting the generated execution information associated with the received execution information that is stored by the specified equipment to the management server every predetermined time period.
     Sato’270 teaches receiving the execution information of the job executed by the plurality of apparatuses for the user who is successfully authenticated in an authentication server [the job log information associated with a user is being received in the user-management server device from each MFP (paragraph 65). As shown in Fig.7, the user has to login to the MFP and then being authorized by the directory server device before the user can use the MFP].
     generating execution information of the job that is executed by the user in the specified equipment [the user-management device sums up the job history associated with a user according to the job log information associated with the said user received from the MFPs (paragraph 65). Therefore, the user-management device is considered 
     storing the generated executed information in associated with the received execution information from the plurality of apparatuses [the user-management device sums up the job history associated with a user according to the job log information associated with the said user received from the MFPs and the user job history can be viewed or transmitted to a predetermined address (paragraph 65). Therefore, the user-management device is considered to store the summed up user job history (the generated executed information in associated with the received execution information from the plurality of apparatuses) since the summed up user job history is needed to be stored in order to allow the summed up to be viewed or transmitted to a predetermined address].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Azami’241 and Tachi’519 according to the teaching of Sato’270 to have the printer α (Fig.10A, item 50 in Azami’241) to receive the user job history from the printer β (Fig.10a, item 50 in Azami’241) and the printer ɤ (Fig.10a, item 50 in Azami’241) to sum up job history associated with each particular user and then transmit it to the designated address associated the printer management computer  (Fig.10a, item 100 in Azami’241) because this will allow the user job history information to be managed more effectively.
     The combination of Azami’241, Tachi’519 and Sato’270 does not teach transmitting the generated execution information associated with the received execution information 
     Since Azami’241 has suggested that the job report can be configured to be reported according to the user’s prefer time period (paragraph 118) and Sato’270 teaches that the user-management device sums up the job history associated with a user according to the job log information associated with the said user received from the MFPs and the user job history can be viewed or transmitted to a predetermined address (paragraph 65), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to have the printer α (Fig.10A, item 50 in Azami’241) to receive the user job history from the printer β (Fig.10a, item 50 in Azami’241) and the printer ɤ (Fig.10a, item 50 in Azami’241) to sum up job history associated with each particular user and then transmit it to the designated address associated the printer management computer  (Fig.10a, item 100 in Azami’241) at the every predetermined time period (transmitting the generated execution information associated with the received execution information that is stored by the specified equipment to the management server every predetermined time period) because this will allow the user job history information to be managed more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Azami’241, Tachi’519 and Sato’270 to have the printer α (Fig.10A, item 50 in Azami’241) to receive the user job history from the printer β (Fig.10a, item 50 in Azami’241) and the printer ɤ (Fig.10a, item 50 in Azami’241) to sum up job history associated with each particular user and then transmit it to the designated address associated the printer management 
     With respect to claim 105, which further limits claim 1, Azami’241 teaches wherein the specified equipment has a function for executing the job [the printer 10 shown in Fig.7A is inherent disclosed with a function to execute print job], and the transmitting the execution 15information transmits the execution information received from the plurality of apparatuses to the management server every predetermined amount or every predetermined time period [as shown in Fig.2, the job report can be configured to be reported according to the user’s prefer time period (paragraph 118)], the transmitted execution information including the execution information 20generated by the specified equipment [a master printer (Fig.7A, item 10) collects the error, status, job reports from other printers and then transmits them to the printer management computer (Fig.7A, item 100)].  
     With respect to claim 9, Azami’241 teaches a system Azami’241 teaches comprising: 
     a plurality of apparatuses (Fig.10A); 
     a management server (Fig.10A, item 100) on a cloud; and 
     specified equipment [regarding to the printer α 50 shown in Fig.10A] that 
transmits execution information of a job for a user to the management server through a network (Fig.10A), 

     transmitting the received execution information to the management server every predetermined time period [as shown in Fig.2, the job report can be configured to be reported according to the user’s prefer time period (paragraph 118)], 
     wherein each of the plurality of apparatuses performs executing the job, creating the execution information related to execution of the job by the executing the job, and transmitting the created execution information to the specified equipment (Fig.10A).
     Azami’241 does teaches that receiving apparatus registration information form a first apparatus of the plurality of apparatus upon startup of the first apparatus, the apparatus registration information includes at least a delivery destination for setup information relating to setting for the plurality of apparatus, receiving the execution information of the job executed by the plurality of apparatuses for the user who is successfully authenticated in an authentication server, the execution information being generated by the plurality of apparatuses as a result of executing the job by the successfully authenticated user, generating execution information of the job that is executed by the user in the specified equipment; storing the generated executed information in associated with the received execution information from the plurality of apparatuses; and transmitting the generated execution information associated with the received execution information that is stored by the specified equipment to the management server every predetermined time period.

     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Azami’241 according to the teaching of Tachi’519 to have a user to designate where the reports should be transmitted via a graphical user interface displayed on the printer β (Fig.10a, item 50 in Azami’241) and the printer ɤ (Fig.10a, item 50 in Azami’241) and to instruct the printer β (Fig.10a, item 50 in Azami’241) and the printer ɤ (Fig.10a, item 50 in Azami’241) to transmit the said designated information to the printer α (Fig.10A, item 50 in Azami’241) when the printer β and the printer ɤ are being turned on and they have not transmitted the said designated information to the printer α (Fig.10A, item 50 in Azami’241) before they are being turned off in the previous section (receiving apparatus registration information form a first apparatus of the plurality of apparatus upon startup of the first apparatus, the apparatus registration information includes at least a delivery destination for setup information relating to setting for the plurality of apparatus) because this will allow the destination of the report to be designated for each printer to be transmitted more effectively.
     The combination of Azami’241 and Tachi’519 does receiving the execution information of the job executed by the plurality of apparatuses for the user who is successfully authenticated in an authentication server, the execution information being generated by the plurality of apparatuses as a result of executing the job by the successfully authenticated user, generating execution information of the job that is executed by the user in the specified equipment; storing the generated executed 
     Sato’270 teaches receiving the execution information of the job executed by the plurality of apparatuses for the user who is successfully authenticated in an authentication server [the job log information associated with user is being received in the user-management server device from each MFP (paragraph 65). As shown in Fig.7, the user has to login to the MFP and then being authorized by the directory server device before the user can use the MFP].
     generating execution information of the job that is executed by the user in the specified equipment [the user-management device sums up the job history associated with the user according to the job log information associated with the said user received from the MFPs (paragraph 65). Therefore, the user-management device is considered to generate execution information of the job that is executed by the user in the user-management device (the specified equipment)];
     storing the generated executed information in associated with the received execution information from the plurality of apparatuses [the user-management device sums up the job history associated with the user according to the job log information associated with the said user received from the MFPs and the user job history can be viewed or transmitted to a predetermined address (paragraph 65). Therefore, the user-management device is considered to store the summed up user job history (the generated executed information in associated with the received execution information 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Azami’241 and Tachi’519 according to the teaching of Sato’270 to have the printer α (Fig.10A, item 50 in Azami’241) to receive the user job history from the printer β (Fig.10a, item 50 in Azami’241) and the printer ɤ (Fig.10a, item 50 in Azami’241) to sum up job history associated with each particular user and then transmit it to the designated address associated the printer management computer  (Fig.10a, item 100 in Azami’241) because this will allow the user job history information to be managed more effectively.
     The combination of Azami’241, Tachi’519 and Sato’270 does not teach transmitting the generated execution information associated with the received execution information that is stored by the specified equipment to the management server every predetermined time period.
     Since Azami’241 has suggested that the job report can be configured to be reported according to the user’s prefer time period (paragraph 118) and Sato’270 teaches that the user-management device sums up the job history associated with the user according to the job log information associated with the said user received from the MFPs and the user job history can be viewed or transmitted to a predetermined address (paragraph 65), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to have the printer α (Fig.10A, item 50 in Azami’241) to receive the user job history from the printer 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Azami’241, Tachi’519 and Sato’270 to have the printer α (Fig.10A, item 50 in Azami’241) to receive the user job history from the printer β (Fig.10a, item 50 in Azami’241) and the printer ɤ (Fig.10a, item 50 in Azami’241) to sum up job history associated with each particular user and then transmit it to the designated address associated the printer management computer  (Fig.10a, item 100 in Azami’241) at the every predetermined time period (transmitting the generated execution information associated with the received execution information that is stored by the specified equipment to the management server every predetermined time period) because this will allow the user job history information to be managed more effectively.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Azami’241 (US 2005/0018241), Tachi’519 (US 2015/0370519), Sato’270 (US 2011/0126270) and further in view of Ikegami’657 (US 2008/0094657) and Yoshikawa’019 (US 2007/0019019).
With respect to claim 2, which further limits claim 1, the combination of Azami’241, Tachi’519 and Sato’270 does not teach the circuitry further performs wherein, in a case where the acquired remaining usable amount of caused to synchronize with the server after the receiving of the execution information of the job has been performed, the remaining usable amount for the user, acquired from the management server is updated based on the execution information of the job received from the plurality of 
20acquiring a remaining usable amount for the user of using the plurality of apparatuses from the management server that stores the remaining usable amount and causing the acquired remaining usable amount to synchronize with the management 25server, and -57-transmitting the acquired remaining usable amount for the user to an apparatus from the plurality of apparatuses authenticating the user by the authentication server.  
     Ikegami’657 teaches the circuitry further performs 20acquiring a remaining usable amount for the user of using the plurality of apparatuses from the management server that stores the remaining usable amount and causing the acquired remaining usable amount to synchronize with the management 25server [the management server transmits the remaining number of printable pages to the printer (paragraphs 79 and 130). Therefore, when the remaining number of printable pages is being transmitted to the printer from the management server, there remaining number of printable pages in the printer is considered being synchronized with the management server].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Azami’241, Tachi’519 and Sato’270 according to the teaching of Ikegami’657 to enable the MFP to obtain the remaining upper limit for each user from the usage amount management 
     The combination of Azami’241, Tachi’519, Sato’270 and Ikegami’657 does not teach -57-transmitting the acquired remaining usable amount for the user to an apparatus from among the plurality of apparatuses authenticating the user by the authentication server.
     Yoshikawa’019 teaches that a MFP calculates the remaining usable amount of page and then transmits it to a server (Fig.6).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Azami’241, Tachi’519, Sato’270 and Ikegami’657 according to the teaching of Yoshikawa’019 to have the MFP to calculate the remaining usable mount of pages associated with users and then transmit it to a server because this will allow the server to manager the remaining usable mount of pages associated with users more effectively.
     The combination of Azami’241, Tachi’519, Sato’270, Ikegami’657 and Yoshikawa’019 does not teach transmitting the acquired remaining usable amount for the user to an apparatus from among the plurality of apparatuses authenticating the user by the authentication server.
     Since Ikegami’657 teach that a server storing an authentication information table includes the total maximum number of pages can be printed by each user (Fig.5) and 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Azami’241, Tachi’519, Sato’270, Ikegami’657 and Yoshikawa’019 to enable a MFP to obtain the maximum number of pages can be printed by each user from the usage amount management server and to calculate the remaining usable mount of pages for each users and then to update the authentication information table stored in the authentication server by transmitting the calculated the remaining usable mount of pages for each users to the authentication server (transmitting the acquired remaining usable amount for the user to an apparatus from among the plurality of apparatuses 
     With respect to claim 3, which further limits claim 2, the combination of Azami’241, Tachi’519, Sato’270, Ikegami’657 and Yoshikawa’019 does not teach wherein, in a case where the acquired remaining usable amount is synchronized with the server after the execution information of the job has been received, the remaining usable amount for the user, acquired from the management server is updated based on the execution information of the job received from the plurality of apparatuses, and the remaining usable amount for the user, updated based on the received execution information, is transmitted in the remaining usable amount for the user to the apparatus authenticating the user by the authentication server.  
     Since Azami’241 teaches a master printer (Fig.7A, item 10) collects the error, status, job reports from other printers and then transmit them to the printer management computer, Sato’270 teaches using the directory server device to authenticate user and a user-manager server device to manage the usage of the MFPs (Fig.7), Ikegami’657 teaches that a server storing an authentication information table includes the total maximum number of pages can be printed by each user (Fig.5) and the printer obtains the total maximum number of pages can be printed by each user from the server (paragraphs 79 and 130), and Yoshikawa’019 teaches that the MFP calculates the remaining usable mount of pages and then transmit it to a server (Fig. 6), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to enable the master printer to collect the number of printed pages associated with users who has been authorized by an 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Azami’241, Tachi’519, Sato’270, Ikegami’657 and Yoshikawa’019 to enable a MFP to enable the master printer to collect the number of printed pages associated with users who has been authorized by an authorization server from other prints and to calculate the remaining usable mount of pages for each user according to the obtained total maximum number of pages can be printed by each user from a management server and then to update the authentication information table stored in the authentication server by transmitting the calculated the remaining usable mount of pages for each users to the authentication server (wherein, in a case where the acquired remaining usable amount 
     With respect to claim 4, which further limits claim 2, the combination of Azami’241, Tachi’519, Sato’270 and Yoshikawa’019 does not teach wherein the acquiring the remaining usable amount and causing the acquired remaining usable 25amount to synchronize with the management server-58- acquires function usage limiting information for the user of using the apparatus from the management server, and the transmitting the remaining 5usable amount transmits the remaining usable amount limiting information acquired from the management server to the apparatus authenticating the user by the authentication server.  
     Ikegami’657 teaches wherein the acquiring the remaining usable amount and causing the acquired remaining usable 25amount to synchronize with the management server-58- acquires function usage limiting information for the user of using the apparatus from the management server [the management server transmits the remaining number of printable pages to the printer (paragraphs 79 and 130). Therefore, when the remaining number of printable pages is being transmitted to the printer from the management server, there remaining number of printable pages in the printer is considered being synchronized with the management server].

     The combination of Azami’241, Tachi’519, Sato’270, Ikegami’657 and Yoshikawa’019 does not teach the transmitting the remaining 5usable amount transmits the remaining usable amount limiting information acquired from the management server to the apparatus authenticating the user by the authentication server.  
     Since Sato’270 teaches using a directory server device authenticate user and a usage manager server device (Fig.3) to manage the usage of the MFPs, Ikegami’657 teaches that a server storing an authentication information table includes the total maximum number of pages can be printed by each user (Fig.5) and the printer obtains the total maximum number of pages can be printed by each user from the server (paragraphs 79 and 130), and Yoshikawa’019 teaches that the MFP calculates the remaining usable mount of pages and then transmit it to a server (Fig.6), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify combination of Azami’241, Tachi’519, Sato’270, Ikegami’657 and Yoshikawa’019 to enable the master printer to collect the number of printed pages associated with users who has been authorized by an authorization server from other prints and to calculate the remaining usable mount of pages for each user according to the obtained total maximum number of pages can be printed by each user from a management server and then to update the authentication information table stored in the authentication server by transmitting the calculated the remaining usable mount of pages for each users to the authentication server (wherein the transmitting the remaining 5usable amount transmits the remaining usable amount limiting information acquired from the management server to the apparatus .
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Azami’241 (US 2005/0018241), Tachi’519 (US 2015/0370519), Sato’270 (US 2011/0126270) and further in view of Odagiri’003 (US 2017/0150003).
     With respect to claim 6, which further limits claim 1, the combination of Azami’241, Tachi’519 and Sato’270 does not teach wherein the circuitry further performs acquiring the setup information from the-59- management server that stores the setup information, and transmitting the acquired setup information to the plurality of apparatuses.  
     Odagiri’003 teaches wherein the circuitry further performs acquiring the setup information from the-59- management server that stores the setup information, and transmitting the acquired setup information to the plurality of apparatuses (Fig.6 and paragraph 23).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Azami’241, Tachi’519 and Sato’270 according to the teaching of Odagiri’003 to have a master printer to provide settings to other printers because this will allow the settings to be configured in the printers more effectively.
     With respect to claim 8, which further limits claim 6,  the combination of Azami’241, Tachi’519 and Sato’270 does not teach wherein the circuitry further performs receiving setting of address information used for the plurality of apparatuses to receive a setup change report of the setup information for the specified equipment from the plurality of apparatuses, and 20in a case where the receiving the setting of the address information 
     Odagiri’003 teaches wherein the circuitry further performs receiving setting of address information used for the plurality of apparatuses to receive a setup change report of the setup information from the specified equipment for the plurality of apparatuses (Fig.5), and 20wherein in a case where the receiving the setting of the address information receives a report indicating that the setup information is changed from the management server, the receiving the setting of the address 25information transmits the setup change report to the-60- address information (Fig.5, Fig. 6 and paragraph 23). 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of combination of Azami’241, Tachi’519 and Sato’270 according to the teaching of Odagiri’003 to have a master printer to provide settings to other printers because this will allow the settings to be configured in the printers more effectively.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Azami’241 (US 2005/0018241), Tachi’519 (US 2015/0370519), Sato’270 (US 2011/0126270), Odagiri’003 (US 2017/0150003) and further in view of Kawanishi’827 (US 2013/0208297).
     With respect to claim 7, which further limits claim 6, the combination of Azami’241, Tachi’519, Sato’270 and Odagiri’003 does not teach wherein the setup information includes one or more of an IP address of the authentication server, setting of 10whether to 
     Kawanishi’827 teaches wherein the setup information is include one or more of an IP address of the authentication server, setting of 10whether to delete or store a job after executing the job (paragraph 66), or a type of an IC card reader used for the authentication.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Azami’241, Tachi’519, Sato’270 and Odagiri’003 according to the teaching of Kawanishi’827 to include setting to delete print job after the print job has been processed because this will save more memory to store other necessary data.
Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674